Name: Commission Regulation (EEC) No 282/76 of 10 February 1976 repealing Regulation (EEC) No 249/74 discontinuing the periodic fixing of export refunds on white sugar and raw sugar
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 2 . 76 Official Journal of the European Communities No L 36/9 COMMISSION REGULATION (EEC) No 282/76 of 10 February 1976 repealing Regulation (EEC) No 249/74 discontinuing the periodic fixing of export refunds on white sugar and raw sugar whereas Commission Regulation (EEC) No 249/74 of 30 January 1974 (5 ) has provided for such a discontinu ­ ation ; whereas surplus sugar is available within the Community for export on the basis of world market prices ; whereas the said discontinuation of the fixing should be ended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Sugar, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organi ­ zation of the market in sugar ('), as last amended by Regulation (EEC) No 3058/75 (2), Having regard to Council Regulation (EEC) No 766/68 of 18 June 1968 laying down general rules for granting export refunds on sugar (3), as last amended by Regulation (EEC) No 1 102/75 (4), and in particular Article 2 (2) thereof, Whereas Article 2 of Regulation (EEC) No 766/68 provides that export refunds on the products listed in Article 1 ( 1 ) (a) of Regulation (EEC) No 3330/74 are to be fixed every two weeks ; whereas such periodic fixing may be discontinued under certain conditions ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 249/74 is hereby repealed . Article 2 This Regulation shall enter into force on 1 1 February 1976 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 February 1976 . For the Commission P.J. LARDINOIS Member of the Commission (') OJ No L 359, 31 . 12 . 1974, p . 1 . (2 ) OJ No L 306, 26 . 11 . 1 975, p . 3 . (3 ) OJ No L 143 , 25 . 6 . 1968 , p . 8 . (4 ) OJ No L 110, 30 . 4 . 1975, p . 1 . ( 5 ) OJ No L 27, 31 . 1 . 1974, p . 31 .